


EXHIBIT 10.70
[tenneco.jpg]


July 14, 2015


ADDENDUM TO THE LOU DATED FEBRUARY 19TH 2015


Mr. Enrique Orta






Dear Enrique,


This addendum to the original letter of understanding will confirm out mutual
agreement relative to housing allowance clause (provision
2 - on page 1 & page 2) from the original LOU.


Please note below further clarification :
•The housing allowance/rent will be included in your monthly payroll and will be
grossed up for taxes;
•The utilities will be reimbursed upon receipt of invoices and will be paid to
you, also grossed up for taxes - if any;
•Utilities are being defined as gas, electricity, water and oil. Real estate
related insurances will not be reimbursed to you;
•Should you consider to buy a property in the USA, your closing costs on your
new home will be reimbursed by the Company and
will be grossed up for taxes;
•Real estate taxes, closing points and home owners insurance will be your
responsibility and will not be reimbursed by the Company


Also please note re-confirmation that the above housing allowance and utilities
reimbursement will be cancelled latest 36 months after the
initial payment.


Sincerely,


/s/ GREGG A. BOLT


Gregg A. Bolt
SR VP HR & Administration




Acknowledge and concur:
        
Enrique Orta:        /s/ ENRIQUE ORTA
Date:            16/7/2015
                            


